DETAILED ACTION
Status of Claims
Applicant's request for reconsideration of the finality of the last Office action mailed August 7, 2020 is persuasive and, therefore, the finality of that action is withdrawn.
Claims 1-8, 11-18, and 20-22 are pending in the current application.

Response to Arguments
Applicant's arguments with respect to the rejection under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) received on October 5, 2020 has been considered by examiner.
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11-18, and 20-22  are rejected under 35 U.S.C. 103 as being unpatentable over Chand (US 2015/0254711 A1) in view of Govrik (US 2012/0150592 A1) in further view of Davis et al. (US 2015/0199717 A1) in further view of James et al. (US 2016/0021179 A1).

Regarding claims 1, 3, and 13, Chand discloses: 
a system comprising: one or more hardware processors configured to perform operations comprising (claim 1): a method comprising (claim 3): a machine-readable medium having no transitory signals and storing instructions that, when executed by at least one processor of a machine, cause the machine to perform operations comprising: (claim 13):
identifying a publication that represents the item (Paragraph [0031]: the user device 
115a receives instructions from a user that is watching the media content played on the media player 107, captures an image from the media content and transmits the image to the server 101 for further processing), 
access item data for the publication, the item data including for the publication (Paragraph [0031]: user device…transmits the image to the server 101 for further processing); 
identifying a plurality of images for the publication using the item data (Paragraph [0041]: The recognition application 103 determines which channels are popular based on a number of captured images relating to a particular product, a particular brand, a group of products or product categories provided from user devices 115 over a period of time), 
identifying a second plurality of images based on the second item (Paragraph [0041]);
Chand discloses the limitations above. Chand does not explicitly disclose:

identifying an association between the item and an entity profile of a social networking service, the entity profile having a profile image displayed to members of the social networking service when visiting a profile page of the entity and when viewing contact information for the entity, the members being different than the entity, and
causing display to the first member of the social networking service in place of the profile image, an animation temporally cycling display of each image in the identified plurality of images, in response to a request by the first member to view the profile image, 
identifying a second item for sale on the network based marketplace, the identification based on a second association between the second item and a second member of the social networking service; 
causing display to the second member of the social networking service in place of the profile image, a second animation temporally cycling display of each image in the identified second plurality of images in response to a second request by the second member to view the profile image.
Govrik teaches:
identifying an item for sale on an network based marketplace, the identification based on an association between the item and a first member of a social networking service (Paragraph [0036]: workflow of the picture creation phase (or stage) of the endorsement process is schematically illustrated, in accordance with an embodiment of the invention.  From the endorsement selection phase, the system asks the user to select an image to use with the endorsee's logo.  The user can upload the user's current social network picture).
Davis teaches:
identifying an association between the item and an entity profile of a social networking service, the entity profile having a profile image displayed to members of the social networking service when visiting a profile page of the entity and when viewing contact information for the entity, the members being different than the entity (Paragraphs [0033]: The terms "contact", "viewer", or "friend" may refer to a social network user viewing a "User's" profile and/or the advertisement on display  [0043]: when viewed by the viewer or friend of the user, social networking advertising process 10 may be configured to evaluate 313 the demographics of the viewer, the target demographics of each advertisement activated by the user, the time of day, the historical statistics of previous advertisements served and more, and serves up 312 the most relevant advertisement for the viewer ).
identifying a second item for sale on the network based marketplace, the identification based on a second association between the second item and a second member of the social networking service ((Paragraphs [0033]: The terms "contact", "viewer", or "friend" may refer to a social network user viewing a "User's" profile and/or the advertisement on display  [0043]: when viewed by the viewer or friend of the user, social networking advertising process 10 may be configured to evaluate 313 the demographics of the viewer, the target demographics of each advertisement activated by the user, the time of day, the historical statistics of previous advertisements served and more, and serves up 312 the most relevant advertisement for the viewer ); 
James teaches:
causing display to the first member of the social networking service in place of the profile image, an animation temporally cycling display of each image in the identified plurality of images, in response to a request by the first member to view the profile image (Paragraph [0039]: FIG. 5 graphic representations of example pictorial icons for representing a recommended group and presenting the recommended group to a user… FIG. 5 shows example slides of a slide show 500 where each slide is an icon 502, 504, 506 and 508 representing a respective user in the recommended group.  It should be understood that the icons 502, 504, 506 and 508 may be a subset of all the users in the recommended group.  The slide show transitions 500 from presenting each one of the icons 502, 504, 506 and 508 as depicted by the arrows in FIG. 5.  Generation of such a slide show, video, or animated image 500 is discussed above with particular reference to FIG. 3. The slide show 500 may repeatedly cycle through the pictorial representation images 502, 504, 506 and 508), 
causing display to the second member of the social networking service in place of the profile image, a second animation temporally cycling display of each image in the identified second plurality of images in response to a second request by the second member to view the profile image (Paragraph [0039]: Figs. 3, 5, and 9; FIG. 5 graphic representations of example pictorial icons for representing a recommended group and presenting the recommended group to a user… FIG. 5 shows example slides of a slide show 500 where each slide is an icon 502, 504, 506 and 508 representing a respective user in the recommended group.  It should be understood that the icons 502, 504, 506 and 508 may be a subset of all the users in the recommended group.  The slide show transitions 500 from presenting each one of the icons 502, 504, 506 and 508 as depicted by the arrows in FIG. 5.  Generation of such a slide show, video, or animated image 500 is discussed above with particular reference to FIG. 3. The slide show 500 may repeatedly cycle through the pictorial representation images 502, 504, 506 and 508).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to Chand to identify an item for sale on an network based marketplace, the identification based on an association between the item and a first member of a social networking service as taught by Govrik because it would have effectively improved the marketing and promotion of a company’s logo. Chand discloses a recognition application that receives an advertising campaign associated with an indexed image, the advertising campaign including a set of advertisements, identifies a product associated with each advertisement (Chand Paragraph [0042]). Using the systems and methods for user marketing and endorsement on social networks of Govrik would provide greater visibility of company’s logos and advertisements while delivering ads that are more relevant to the viewers.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to Chand, in view of Govrik, to identify an association between the item and an entity profile of a social networking service, the entity profile having a profile image displayed to members of the social networking service when visiting a profile page of the entity and when viewing contact information for the entity, the members being different than the entity, and identify a second item for sale on the network based marketplace, the identification based on a second association between the second item and a second member of the social networking service as taught by Davis because it would have effectively improved the marketing and promotion of a company’s logo. Chand, in view of Govrik, discloses a recognition application that receives an advertising campaign associated with an indexed image, the advertising campaign including a set of advertisements, identifies a product associated with each advertisement (Chand Paragraph [0042]). Using the social networking advertising process of Davis 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to Chand, in view of Govrik and Davis, to cause display to members of the social networking service in place of the profile image, an animation temporally cycling display of each image in the identified plurality of images, in response to a request by the member to view the profile image as taught by James because it would have effectively improved the marketing and promotion of a company’s logo. Chand, in view of Govrik and Davis, discloses a recognition application that receives an advertising campaign associated with an indexed image, the advertising campaign including a set of advertisements, identifies a product associated with each advertisement (Chand Paragraph [0042]). Using the Automated Group Recommendation of James simplify user interaction, which may be highly beneficial for the proliferation of the social network and curation of content (James Paragraph [0004]).
Regarding claims 2, 4, and 14, Chand discloses the operations further comprising:
identify multiple publications that respectively represent multiple items available for purchase (Paragraph [0089]: The processing unit 201 receives 302 images from a user via the 
communication unit 241.  In one embodiment, the images are from print media 
such as newspapers, magazines, articles, etc),
accessing item data for respective publications among the multiple publications (Paragraph [0090]: The product engine 205 receives images from the processing unit 201 and identifies 306 products in each image),
generating an image for each of the multiple publications using the item data for the respective publications (Paragraph [0091]: The database indexes 310 each image including product information and product category.  For example, the database indexes a mountain bike and a bottle of juice shown in an image.  The database also indexes the mountain bike in a "bike" category and indexes the bottle of juice in a "drink" category), and 
wherein the plurality of images is generated to include images for at least two different publications (Paragraph [0094]: updates profile images based on user interaction. The publications may be magazines, articles etc.).
Regarding claims 5 and 15, Chand discloses:
 identifying a member of the social networking service that has formed a relationship with the entity on the social networking service (Paragraph [0060]: user profile engine that includes name, user demographics, and social media interactions); and 
accessing member data of the identified member on the social networking service (Paragraph [0060]);
 wherein the identifying the publication is based on the member data of the identified member (Paragraph [0060]).
Regarding claims 6 and 16, Chand discloses wherein the generating of the plurality of images is based on the member data of the identified member (Paragraph [0061]: The user profile engine 203 updates user profiles based on user activities.  In one embodiment, the user profile engine 203 uses the user profiles to associate users with images and to later track the users' reaction to information about products identified in the images.).
Regarding claims 7 and 17, Chand, in view of Govrik and Davis, does not explicitly disclose:
 ordering images of the plurality of images based on the member data of the identified member.
James teaches:
ordering images of the plurality of images based on the member data of the identified member (Paragraphs [0027]: Figs. 2A and 3; FIG. 3 is a flow chart of an example method 300 for generating a slide show of a plurality of pictorial representations corresponding to a subset of users in the group.  As shown in FIG. 3, the method 300 includes selecting 302 a subset of users from a recommended pre-constructed group to associate with an icon (iconic representation).  For example, the subset of users may be the most active users in the recommended pre-constructed group or it may be the most representative users in the group and [0032]: the order of the icons may be set with the most relevant icon on the left to the lease relevant on the right based on any number of the factors described above with reference to FIG. 2A, such as profile data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to Chand, in view of Govrik and Davis, to order images of the plurality of images based on the member data of the identified member as taught by James because it would have 
Regarding claims 8 and 18, Chand discloses:
receiving engagement data corresponding to a particular image among the plurality of images, wherein the engagement data indicates a member action of a member of the social networking service pertaining to the particular image (Paragraph [0061]: The user profile engine 203 updates user profiles based on user activities.); and 
removing the particular image from the plurality of images based on the engagement data (Paragraph [0061]).
Regarding claim 11, Chand discloses wherein the item data includes at least one of item price data, item inventory data, item characteristic data, or item purchase history data (Paragraph [0038]: product category is identified).
Regarding claim 12, Chand discloses wherein the publication comprises a discounted publication for an item at a reduced price and the profile image is generated to include information pertaining to a discount for the discounted publication (Fig. 7; Paragraph [0107]: discount on movie).
Regarding claim 20, Chand, in view of Govrik and Davis, does not explicitly disclose:
 wherein the operations further comprise: causing the plurality of images to further cycle in response to a cycle trigger, wherein the cycle trigger is triggered in response to a member action associated with the entity profile of the social networking service.
James teaches:
wherein the operations further comprise: causing the plurality of images to further cycle in response to a cycle trigger, wherein the cycle trigger is triggered in response to a member action associated with the entity profile of the social networking service (Paragraph [0039]).

Regarding claim 21, Chand discloses wherein the animation displays images in the plurality of images in an order, the method further comprising reordering the display of the plurality of images such that an image receiving a highest number of member interactions is displayed first when the animation begins (Paragraph [0042]).
Regarding claim 22, Chand discloses wherein the animation personalizes the display of the plurality of images for particular members of the social networking system based on interactions of the particular members with items associated with the entity (Paragraph [0042]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                      

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3621